Citation Nr: 1529968	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-13 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for dumping syndrome.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dumping syndrome disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was previously before the Board in October 2011, and again in September 2014.  On both occasions the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 decision, the Board remanded the immediate matters for additional development including contacting the Veteran and asking him to submit lay statements from himself and from other individuals who had first-hand knowledge, or were contemporaneously informed of his in-service and post-service symptoms of dumping syndrome, and to ask that he identify any outstanding VA and non-VA records pertaining to his dumping syndrome that are not already of record.

In November 2014 the Veteran was sent a letter with the requisite requests, however the Board also directed that the RO schedule the Veteran for a VA examination regarding the claimed dumping syndrome.  While true that the Veteran did not respond to the RO's November 2014 request, the RO is nonetheless beholden to all of the Board's orders on remand.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  As a review of the claims file appears to indicate that no additional development in the immediate matters has been attempted for ten months, the Board finds that the proper recourse is to remand these issues back to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his dumping syndrome.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide answers to the following questions:

a. The examiner must opine as to whether it is at least as likely as not that the Veteran's dumping syndrome is etiologically related to or had its onset in service. 

b. The examiner must opine as to whether it is at least as likely as not that the Veteran's dumping syndrome was caused or aggravated (chronically worsened) by his psychiatric disability.

c. The examiner must opine as to whether it is at least as likely as not that the Veteran's dumping syndrome was caused or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities, to specifically include his ventral hernia and psychiatric disability.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

2.  Following completion of the above, readjudicate the appeals.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


